DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Otani et al. (U.S. 9,647,614).
Regarding claims 1, 5-7, Otani et al. (hereinafter, Ref~614) discloses (please see e.g. Fig. 1 for details) a structure of audio amplifier/method (100 of Fig. 1) by dynamic impedance adjustment comprises: 
a power amplifying unit (120 of Fig. 1) with a fixed closed loop gain (please see e.g., col. 3, lines 1-5 for details), an input side and an output side as seen/expected; 
a loud-speaker (SP of Fig. 1) electrically connected to the output side of the power amplifying unit; 
a current sensing unit (at least 210 of Fig. 1 can be read as the claimed unit OR at least it is functionally equivalent to it) senses the output current of the power amplifying unit, the sensed output current is converted (at least via 220 of Fig. 1) into a current control voltage signal matched with a loud-speaker frequency/impedance; 
 meeting claims 1 and 5-7.  
Regarding claim 2, Ref~614 discloses the structure of audio amplifier by dynamic impedance adjustment, wherein the power amplifying unit can be a single-ended amplification or a bridging BTL structure as seen/expected, meeting claim 2.  
Regarding claims 3 and 8, Ref~614 discloses the structure of audio amplifier by dynamic impedance adjustment, wherein the current sensing unit includes a current sensing resistor (210 of Fig. 1), meeting claims 3 and 8.  
Regarding claims 4 and 9, Ref~614 does not expressly teach or suggest “wherein the current sensing unit includes at least one current sensing transformer”. However these are normal design parameters/features in the field, and it would have been obvious to employ said claimed feature as well-known/widely-used in the field depending on design specifications of an intended system, meeting claims 4 and 9.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is 571-272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.




/HIEU P NGUYEN/Primary Examiner, Art Unit 2843